DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 7-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClain et al. (US 2011/0257732, McClain’732) in view of McClain et al. (WO 208/052000, McClain’000).
McClain et al. (‘732) discloses a method for applying a coating to stents where the stent is coated with polymer particles and a powdered drug (rapamycin) (see 0532); the stent is removed from the coating vessel and placed in a sintering vessel (see 0533).   
McClain et al. (‘732) fails to teach coating a plurality of stents and placing the stents on a transfer ring and removing the transfer ring from the first chamber to the second chamber as required by claim 1. 
McClain et al. (‘000) discloses a stent holder that is capable of holding and electrically charging stents during a coating process where particles of polymers or bioactive agent are applied to the stent (see abstract, Fig 1C and Fig 22, 0008, 0011). 

    PNG
    media_image1.png
    461
    646
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of McClain et al. (‘732) to include the stent holder disclosed by McClain et al. (‘000). One would have been motivated to do so since both are directed to coating stents with a dry powder coating where the stent is electrically charged and McClain et al (‘000) further discloses an operable device and method of successfully supporting multiple stents while electrically charging the stents to successfully applied the desired coating. 

As to clam 8, 10 medical devices are mounted on the ring (see McClain ‘000, Fig. 22). 
As to claim 14, the medical devices are stents. 
Claims 2-4, 9-13, 15, 17-19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClain et al. (US 2011/0257732, McClain’732) in view of McClain et al. (WO 208/052000, McClain’000) as applied to claim 1 above and further in view of McClain et al. (US 2015/0250926, McClain et al. ‘926).
The teachings of McClain ‘732 and McClain ‘000 as applied to claim 1 are as stated above. 
McClain ‘732 discloses application of a polymer and drug material but fails to teach different chambers as required by claim 2.
McClain et al. ‘926 discloses a process for coating medical device such as balloons where the balloons are coated with a polymer, sintered, drug, polymer, sintered, drug, polymer and sintered using a dry powder process (see 0261). The resulting balloon has a three layer coating comprising PLGA polymer and a drug such as rapamycin (See 0261). McClain et al.’926 discloses a device for coating the balloons where the balloons are mounted on catheters and then coated with particles of the polymer material (see 0086 and Fig. 3). McClain et al. ‘926 further teaches a chamber setup for applying a drug material (sirolimus, Fig. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of McClain ‘732 and McClain ‘000 to include different chambers for the application of the polymer dry particles and the drug particles as taught by McClain’926. One would have been motivated to do so since all are directed to coating medical devices with mutlilayers of drug and polymer material where McClain’926 further teaches such coatings can be applied using different coating chambers especially since it is taught the support system used is moveable. 
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
As to claim 4, McClain ‘732 discloses removing the medical device from the ring. 
As to claim 9, the first coating is a polymer and the second is a drug (see McClain ‘926 paragraph 0261) where the drug is in crystalline form (see McClain ‘926 0006, 0014). 
As to claim 10, McClain ‘926 discloses forming a multilayer coating on the medical device (see 0261).
As to claims 11 and 12, McClain et al. ‘926 discloses a process for coating medical device such as balloons where the balloons are coated with a polymer, sintered, drug, polymer, sintered, drug, polymer and sintered using a dry powder process (see 0261).
As to claim 13, McClain et al. ‘926 discloses  the polymer is PLGA and the drug is sirolimus (see 0081-0085).
As to claim 15, McClain et al. (‘732) modified by McClain ‘000 and McClain’926 disclose an apparatus comprising a transfer ring (see Fig. 22 of McClain’000); a first coating chamber (see McClain’000, Fig. 3); a second coating chamber (see McClain’000, Fig. 2); and a sintering chamber (see McClain ‘732, see 0533) where the ring holds a plurality of medical devices and is removably associated with the first and second chamber and sintering chamber. 
As to claim 17, the ring is round (see McClain ‘000 Fig. 22).
As to claim 18, the stents are mounted on holders on the transfer ring (see McClain’000). 
As to clam 19, 10 medical devices are mounted on the ring (see McClain ‘000, Fig. 22). 
As to claim 22, the transfer ring (support) provides electrical charge to the medical devices as taught by McClain ‘000. 
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)
Claim 5-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClain et al. (US 2011/0257732, McClain’732) in view of McClain et al. (WO 208/052000, McClain’000) and McClain et al. (US 2015/0250926, McClain et al. ‘926) as applied to claims 4 and 15 and further in view of Fulton et al. (US 2011/0238161).
The teachings of McClain ‘732, McClain ‘000 and McClain ‘926 as applied to claims 4 and 15 are as stated above. 
McClain ‘732, McClain ‘000 and McClain ‘926 fail to teach rotating of the transfer ring within the first and second chambers as required by claims 5-6 and 16. 
Fulton et al. discloses a system and process for coating using electrostatic deposition. Fulton et al. discloses a RESS system where a stage is used holding devices (stents, see 0071) (see Fig 3a) where the stage rotates in order to provide a uniform coating on the stents (see 0071).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of McClain ‘732, McClain ‘000 and McClain ‘926 to include allowing rotation of the transfer ring while in the chamber as taught by Fulton et al. One would have been motivated to do so since both are directed to coating multiple stents using a RESS process where Fulton et al. further teaches rotation of the holder of the stents in order to allow for uniform coating. 
Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As to claims 20-21, McClain ‘732, McClain ‘000 and McClain ‘926 fail to disclose the coupling of the transfer ring and the chambers as claimed. The prior art fails to disclose the standoffs and apertures as required. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715